Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 1 of 23 Page ID #:12




                 EXHIBIT “A”
                                   3
              Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 2 of 23 Page ID #:13
           Electronically Filed by Superior Court of California, County of Orange, 05/26/2020 12:51:48 PM.
30-2020-01140574-CU-WT-CJC - ROA # 4 - DAVID H. YAMASAKI, Clerk of the Court By Sonya Wilson, Deputy gf^lOO
                                         SUMMONS                                                 r-
                                                                                                                         FOR COURT USE ONLY
                                                                                                                     (SOLO PARA USO DE LA CORTE)
                                    (CITACION JUDICIAL)
NOTICE TO DEFENDANT;
(AVISO AL DEMANDADO):
 AMERJCOLD LOGISTICS, LLC, a corporate entity form unknown;
 and DOES 1-50, inclusive
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
 MARISELA HERNANDEZ, an individual

  NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center {www.courtinfo.ca.gov/selfhelp). your county law library, or the courthouse nearest you. If you cannot pay the filing fee. ask
 the court clerk for a fee waiver furtn. If you do nut file yuut lespurise uri lime, yuu may lose the case by default, and yuut wages, money, and piupeity
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site {www.lawhelpcalifomia.org). the California Courts Online Self-Help Center
 {www.courtinfo.ca.gov/selfhelp). or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 (AVISOI Lo han demandado. Si no responde dentro de 30 dias. la corte puede deddir en su contra sin escuchar su versidn. Lea la informacidn a
 conlinuacidn.
    Tiene 30 DiAS DE CALENDARIO despuds de que le entreguen esta citacidn y papeles legates para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefdnica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usied pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y mds informacidn en el Centro de Ayuda de las Cortes de California fwww.sucorte.ca.gov,), en la
 biblioleca de leyes de su conrtado o en la corte que le quede mds cerca. Si no puede pager la cuota de presentacidn. pida al secrefarto de la corte
 que le dd un formulario de exencidn de pago de cuotas. Si no presenfa su respuesta a tiempo. puede perder el caso por incumplimiento y la corte le
 podrd quitar su sue/do. dinero y bienes sin mds advertencia.
   Hay otros requisites legates. Es recomendable que name a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisidn a abogados. Si no puede pagar a un abogado. es posible que cumpla con los requisites para obtener servicios legates gratuitos de un
 programs de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services.
 fwww.lawhelpcalifornia.org;, en el Centro de Ayuda de las Cortes de California, fwvrw.sucorte.ca.gov; o ponidndose en contacto con la corte o el
 colegio de abogados locales. AVISO: Por ley. la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperacidn de $10,000 6 mds de valor redbida mediante un acuerdo o una concesidn de arbitraje en un caso de derecho civil Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                     CASE NUMBER:
(El nombre y direccidn de la corte es): Central Justice Center                                              30-2020-01 l40574-CU-WT-aC
 700 West Civic Center Drive
                                                                                              Judge Liyne H. Melzer
 Santa Ana, CA 92701
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direccidn y el numero de teldfono del abogado del demandante, o del demandante que no tiene abogado, es):
 Jihad M. Smaili, Esq.. 600 W Santa Ana Blvd., Ste. 202, Santa Ana, CA 92701; 714-547-4700
                         DAi/ID H. YAMASAKL Clerk of the Court                                                         S.Wilson
DATE: 05/26/2020                                                   Clerk, by                                             . Deputy
(Fecba,                                                            (Secretario)                                           (Adjunto)
(For proof of service of this summons, use Proof of Sen/ice of Summons (form POS-010).)
(Para prueba de entrega de esta citatidn use el formulario Proof of Service of Summons, (POS-010)).
------------------------------------------ , NOTICE TO THE PERSON SERVED: You are served
                                             1. [ j as an individual defendant.
              OV KI (r/7                          ] as the person sued under the fictitious name of (specify):
                                             2- [




       r
           Pi                        3. I *^l on behalf of fspec/^J:

                                         under: I i/l CCP 416.10 (coiporation)
                                                I    I CCP 416.20 (defunct corporation)
                                                                                                                ]
                                                                                                                ]
                                                                                                                                .
                                                                                                                    CCP 416.60 (minor)
                                                                                                                    CCP 416.70 (conservatee)
                                                I    I CCP 416.40 (association or partnership) |                |   CCP 416.90 (authorized person)
                                                I    I other (specify):
                                     4. I \/’\ by personal delivery on (date):            (^ ( \%( Zeezjo
                                                                                                                                                         Page 1 or 1
 Fortn Adopted for Mandatory Use                                       SUMMONS                                                 Code of Civil Procedure §§ 412 20.465
   Judicial Council of California                                                                                                                'imw.counntQ.ca.gov
  SUM-100 [Rev. JUy 1. 2009|

                                                                              4
             Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 3 of 23 Page ID #:14
                 Electronically Filed by Superior Court of California, County of Orange, 05/26/2020 12:51:48 PM.
     30-202 (-01140574-CU-Wr-CJC - ROA#2 - DAVID H. YAMASAKI, Clerk of the Court By Sonya Wilson, Deputy Cl jrk.



            Jihad M. Smaili, Esq. [262219]
        1
            SMAILl & ASSOCIATES, PC
        2   Civic Center Plaza Towers
            600 W. Santa Ana Blvd., Suite 202
        3   Santa Ana, California 92701
            714-547-4700
        4
            714-547-4710 (facsimile)
        5   iihad@smaililaw.com

        6
            Attorneys for Plaintiff
        7

        8
                              SUPERIOR COURT OF THE STATE OF CALIFORNIA
        9
       10                                FOR THE COUNTY OF ORANGE

       II   MARISELA HERNANDEZ, an                  ) Case No.:     30-2020-01140574-CU-WT-gC
            individual;                             ) Assigned for all purposes to the
 .     12                                           ) Assigned for All Purposes:
                                                                                   Judg« Uyn« H. C4«lstr
       13                 Plaintiff,                )
                                                    ) COMPLAINT;
-5     14          v.                               )   1. Pregnancy Discrimination in Violation of
■S
                                                    )      Gov. Code § 12940 et seq.
05     15                                               2. Failure to Accommodate in Violation of Gov.
            AMERJCOLD LOGISTICS, LLC, a             )
            corporate entity form unknown; and      )      Code§ 12940(m)
1 "         DOES 1-50, inclusive.                   )
                                                    )
                                                        3. Failure to Engage in Interactive Process in
                                                           Violation of Gov. Code § 12940(n)
                          Defendants.               )   4. Failure to Prevent Discrimination in
       18                                                  Violation of Gov. Code § 12940(k)
                                                    )
       19                                           )   5. Retaliation in Violation of Gov. Code
                                                    )      § 12940(h)
       20                                           )   6. Wrongful Termination
                                                    )   7. Failure To Provide Employment Records in
       21
                                                    )      Violation of Cal. Labor Code §1198.5 et
       22                                           )      seq
                                                    )   8. Violation of Business & Professions Code
       23                                           )      § 17200 et seq.
                                                    )
       24
                                                    )
                                                    )
                                                                 DEMAND FOR JURY TRIAL
       25
                                                                 UNLIMITED JURISDICTION
                                                    )
       26                                           )
       27                                           )

       28

                                                        COMPLAINT

                                                            1

                                                           5
           Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 4 of 23 Page ID #:15




       1   Plaintiff Marisela Hernandez (hereinafter “Plaintiff’ and/or “Hernandez”) alleges as
       2   follows:
       3                                         THE PARTIES
       4          1.      At all times mentioned herein, and at the time the causes of action arose,
       5   Plaintiff was and is an individual.
       6          2.      Plaintiff is informed and believes and thereon alleges that at all times
       7   mentioned herein, Defendant Americold Logistics, LLC (“Americold”), is a corporate
       8   entity, form unknown, regularly conducting business in the State of California, and
       9   specifically, in the County of Orange. Plaintiff is further informed and believes and
      10   thereon alleges that Americold was transacting business in the County of Orange, State of
      11   California, at the time claims of Plaintiff arose. At all times relevant, Americold was an
      12   employer within the meaning of Government Code § 12926(d) and as such was barred
^  13      from, inter alia, harassing, discriminating or retaliating against Plaintiff in personnel,
•g
I•§   14   scheduling, employment, promotion, advancement, retention, hiring, terminating and
■«>



      15   other decisions relating to Plaintiffs employment on the basis of age, race, physical
           disability or medical condition, participation in protected activity, and other immutable
^     17   characteristics.
      18          3.      The true names and capacities, whether individual, corporate, associate, or

      19   otherwise, of Defendants DOES 1—50, inclusive, are currently unknown to Plaintiff,

      20   who therefore sues said Defendants by such fictitious names. Plaintiff will seek leave to

      21   amend this complaint to show their true names and capacities when ascertained. Plaintiff

      22   is informed and believes and thereon alleges that each Defendant named herein as a DOE

      23   was responsible in some manner for the occurrences and damages alleged herein.

      24          4.      Each reference in this complaint to “Defendant” and/or “Defendants” refers

      25   to Americold, and also refers to all Defendants sued under fictitious names, jointly and

      26   severally.

      27          5.      Plaintiff is informed and believes and thereon alleges that Defendants, and

      28   each of them, are now and/or at all times mentioned in this Complaint were in some

                                                   COMPLAINT

                                                        2


                                                        6
          Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 5 of 23 Page ID #:16




      1   manner legally responsible for the events, happenings and circumstances alleged in this
      2   Complaint.      Plaintiff is further informed and believes and thereon alleges that
      3   Defendants, and each of them, proximately subjected Plaintiff to the unlawful practices,
      4   wrongs, complaints, injuries and/or damages alleged in this Complaint.           Likewise,
      5   Defendants, and each of them are now and/or at all times mentioned in this Complaint
      6   were the agents, servants and/or employees of some or all other Defendants, and vice-
      7   versa, and in doing the things alleged in this Complaint, Defendants are now and/or at all
      8   times mentioned in this Complaint were acting within the course and scope of that
      9   agency, servitude and/or employment.
     10         6.        Plaintiff is informed and believes and thereon alleges that Defendants, and
     11   each of them, are now and/or at all times mentioned in this Complaint were members of
 .   12   and/or engaged in a joint venture, partnership and common enterprise, and were acting
^ 13      within the course and scope of, and in pursuance of said joint venture, partnership and
I    14   common enterprise.
     15              7.   Plaintiff is informed and believes and thereon alleges that Defendants, and

•5   16   each of them, at all times mentioned in this Complaint, concurred and contributed to the
s
     17   various acts and omissions of each and every one of the other Defendants in proximately

     18   causing the complaints, injures and/or damages alleged in this Complaint. Plaintiff is

     19   further informed and believes and thereon alleges that Defendants, and each of them, at

     20   all times mentioned in this Complaint, approved of condoned and/or otherwise ratified

     21   each and every one of the acts and/or omissions alleged in this Complaint. Likewise,

     22   Defendants, and each of them, at all times mentioned in this Complaint aided and abetted

     23   the acts and omissions of each and every one of the other Defendants thereby proximately

     24   causing the damages alleged in this Complaint.

     25           8.      Plaintiff is informed and believes and thereon alleges that at all actions

     26   alleged herein committed by Defendants were committed by managing agents of

     27   Defendants, or, such conduct was known by and/or ratified by managing agents of

     28   Defendants.

                                                   COMPLAINT

                                                        3


                                                        7
          Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 6 of 23 Page ID #:17




      1                               VENUE AND JURISDICTION
      2           9.    Venue is proper in this county and this Court has jurisdiction over this
      3   matter because Defendants operate out of Brea, California, and, all of the claims and
      4   causes of action alleged herein occurred and accrued in the County of Orange, State of
      5   California.
      6                                FACTUAL BACKGROUND
      7           10.   On or about July 28, 2008, Plaintiff was hired by Defendant as a customer
      8   service representative. Plaintiffs job duties included, but were not limited to, servicing
      9   Defendant’s cold refrigeration delivery and storage clients. Plaintiff was paid $16.50 per
     10   hour.
     11           11.   On or about August 25, 2018, Plaintiff discovered that she was pregnant.
 .   12   Plaintiffs pregnancy was termed high risk because she was also diabetic. Plaintiffs due
_I

^ 13      date was March 23, 2019. Given the nature of Plaintiff s pregnancy, it caused her to take
I    14   off work via disability leave and FMLA leave beginning August 25, 2018.
w
■»




     15           12.   Subsequently, Defendant’s Human Resource Department approved Plaintiff

•5   16   for long term disability leave through January 31, 2019. However, her request for leave
s
     17   from February 1, 2019 to May 17, 2019 was denied. Plaintiff was told by CIGNA,
     18   Defendant’s insurance carrier, to consult with her doctor regarding her additional leave

     19   request. Soon thereafter, the additional leave was approved

     20           13.   On or about February 24, 2019, Plaintiff was forced to undergo a Caesarean

     21   section and her son was bom premature.

     22           14.   On or about April 17, 2019, Plaintiff received a text message from Virginia

     23   Hoppi, a representative from Defendant Human Resources Department (“HR”), asking

     24   her when she planned to return to work and indicating that her long term disability would

     25   end April 23, 2019. Plaintiff was approved for leave, however, through May 23, 2019.

     26   Unbeknownst to Plaintiff, CIGNA unilaterally reduced her leave time because the baby

     27   was bom prematurely. Plaintiff was also told to contact Defendant’s insurance carrier to

     28   request additional leave.

                                                 COMPLAINT

                                                      4


                                                      8
          Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 7 of 23 Page ID #:18




      1          15.    On or about April 25, 2019, Plaintiff contacted Defendant’s insurance
      2   carrier and requested an additional eight weeks off work because her child was bom
      3   premature and required care and treatment.
      4          16.    On or about April 30, 2019, Ms. Hoppi terminated Plaintiff. Ms. Hoppi
      5   stated that Defendant would not accommodate Plaintiffs additional leave.
      6          17.     Plaintiff is informed and believes that she was terminated on the basis of
      7   her pregnancy disability and for taking medical leave and disability leave.
      8          18.    Before filing this lawsuit, Plaintiff exhausted her administrative remedies
      9   by timely filing a complaint with the Department of Fair Employment and Housing
     10   (DFEH) and receiving a right-to-sue notice, dated July 31,2019.
     ]]                                 FIRST CAUSE OF ACTION
 .   12                 PREGNANCY DISCRIMINATION IN VIOLATION OF
^ 13                    CALIFORNIA GOVERNMENT CODE § 12940 ETSEQ.
o
I    14                                      (Against All Defendants)
5
•»
SJ   15          19.    Plaintiff refers to all allegations contained in paragraphs 1-18, inclusive and

%    16   by such reference incorporates the same herein as though fully realleged in detail.
E
     17          20.    California law, and particularly the Fair Employment and Housing Act

     18   (“FEHA”), codified at Government Code §12900 et seq., prohibits discrimination against

     19   persons with a physical condition or disability, which is broadly defined therein, and

     20   which includes even the perception that a person has a medical or mental condition

     21   and/or physical condition or disability.     FEHA further prohibits discrimination based

     22   upon, inter alia, age, race, gender, sexual orientation, national origin, pregnancy and

     23   other immutable characteristics.

     24          21.    Plaintiff was pregnant and disabled as alleged above.

     25          22.    Defendant was aware of Plaintiffs pregnancy and pregnancy disability, as

     26   herein alleged, because Plaintiff specifically reported said pregnancy and pregnancy

     27   disability directly to Defendant via Defendant’s supervisors and managing agents.

     28          23.    At all times herein alleged. Plaintiff was qualified for the position of

                                                   COMPLAINT

                                                        5


                                                        9
          Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 8 of 23 Page ID #:19




          employment that she held with Defendant and was able to perform the essential functions
      2   of that job.
      3          24.     Plaintiff is informed and believes and thereon alleges that as a direct and
      4   proximate result of Plaintiffs pregnancy and pregnancy disability, Defendant refused to
      5   engage Plaintiff in an interactive process, refused to communicate with Plaintiff, refused
      6   to accommodate Plaintiff, denied Plaintiff opportunity for advancement, promotion and
      7   the ability to earn a living, and terminated Plaintiff.
      $          25.     Defendant’s discriminatory action against Plaintiff, as alleged above,
      9   constitutes unlawful discrimination in employment on account of Plaintiffs pregnancy
     10   and pregnancy disability in violation of FEHA, and particularly Gov’t Code § 12940(a).
     11          26.     As a direct, foreseeable, and proximate result of Defendant’s discriminatory
 .   12   action against Plaintiff, as herein alleged. Plaintiff has been harmed in that Plaintiff has
^ 13      suffered the loss of wages, salary, benefits, the potential for advancement, and additional
I    14   amounts of money Plaintiff would have received but for Defendants’ discriminatory
w
w
®    15   conduct, all in an amount subject to proof at the time of trial, but believed to be no less

-5   16   than three hundred thousand dollars.
 E
     17          27.     As a direct, foreseeable, and proximate result of the wrongful conduct of

     18   Defendant as herein alleged. Plaintiff has also suffered and continues to suffer emotional

     19   distress and anguish, humiliation, anxiety, and medical expenses all to her damage in an

     20   amount subject to proof at trial.

     21          28.     Plaintiff is informed and believes and thereon alleges that the above-alleged

     22   actions of Defendant were the result and consequence of Defendant’s failure to supervise,

     23   control, direct, manage, and counsel those agents throughout Plaintiffs employment and

     24   that Defendant ratified, condoned and/or encouraged the discriminatory behavior and

     25   enabled agents to believe that their conduct was appropriate.

     26          29.     Defendant, and each of them, failed to offer counseling or comfort to

     27   Plaintiff and sent the unmistakable message that such conduct is appropriate in the

     28   workplace.

                                                    COMPLAINT

                                                         6

                                                        10
           Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 9 of 23 Page ID #:20




       1          30.       Plaintiff is informed and believes and thereon alleges that Defendant has a
       2   systemic and wide-spread policy of discriminating against and retaliating against
       3   employees who are pregnant and disabled.             By failing to stop the discrimination,
       4   harassment and retaliation, Defendant ratified the discriminatory and retaliatory conduct
       5   which, in turn, directly caused a vicious cycle of wrongful conduct with impunity.
       6          31.       Plaintiff is informed and believes and thereon alleges that her pregnancy
       7   was a motivating factor in the decision of Defendant to discriminate against her and
       8   terminate her.
       9          32.       The outrageous conduct of Defendant, and each of them, as alleged herein,
      10   was done with oppression and malice by Defendant and its supervisors and managers,
      |]   along with conscious disregard of Plaintiffs rights, and were ratified by those other
  .   12   individuals who were managing agents of Defendant.
  I


^ 13              33.       The conduct of Defendant as alleged hereinabove was done with malice,
w
I     14   fraud or oppression, and in reckless disregard of Plaintiffs rights under California law.
S
sj    15   As such. Plaintiff is entitled to punitive damages within the meaning of Czv. Code §3294.

1     16          34.       Plaintiff also continues to incur attorneys’ fees and legal expenses in an
E
•Si   17   amount according to proof at the time of trial which fees and expenses are recoverable

      18   pursuant to Gov’t Code §12900 et seq.
      19                                  SECOND CAUSE OF ACTION

      20          FAILURE TO ACCOMMODATE DISABILITY IN VIOLATION OF

      21                       CALIFORNIA GOVERNMENT CODE § 12940(m)

      22                                      (Against All Defendants)

      23          35.       Plaintiff refers to all allegations contained in paragraphs 1-34, inclusive and

      24   by such reference incorporates the same herein as though fully realleged in detail.

      25          36.       Plaintiff had a pregnancy disability as alleged above.

      26          37.       Defendant was aware of Plaintiff s disability, as alleged above and herein.

      27          38.       Defendant failed and refused to accommodate Plaintiffs needs, and, failed

      28   and refused to engage in an interactive process with Plaintiff, and, failed to address

                                                      COMPLAINT

                                                           7


                                                           11
          Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 10 of 23 Page ID #:21




          Plaintiffs needs in light of her disabilities.
      2            39.   At all times herein alleged, Plaintiff was qualified for the position of
      3   employment that she held with Defendant and was able to perform the essential functions
      4   of that job if such reasonable accommodation had been made by Defendant. At no time
      5   would the performance of the functions of the employment position, with a reasonable
      6   accommodation for Plaintiffs disabilities, have been a danger to Plaintiffs or any other
      7   person’s health or safety, nor would it have created an undue hardship to the operation of
      8   Defendant’s business.
      9            40.   Defendant’s failure to accommodate Plaintiff, as alleged above, constitutes
     10   unlawful conduct in employment in violation of FEHA, and particularly Gov't Code
     11   §12940.
 .   12            41.   As a direct, foreseeable, and proximate result of Defendant’s wrongful
_I


» 13      conduct against Plaintiff, as herein alleged, Plaintiff has been harmed in that Plaintiff has
<2
I 14      suffered the loss of wages, salary, benefits, the potential for advancement, and additional
W
■»




®    15   amounts of money Plaintiff would have received but for Defendant’s wrongful conduct,

•5   16   in an amount of at least three hundred thousand dollars, all subject to proof at the time of
s
     17   trial.
     18            42.   As a direct, foreseeable, and proximate result of the wrongful conduct of

     19   Defendant as herein alleged, Plaintiff has also suffered and continues to suffer emotional

     20   distress and anguish, humiliation, anxiety, and medical expenses all to her damage in an

     21   amount subject to proof at trial.
     22            43.   Plaintiff is informed and believes and thereon alleges that the above-alleged

     23   actions of Defendant were the result and consequence of Defendant’s failure to supervise,

     24   control, direct, manage, and counsel those agents throughout Plaintiffs employment and

     25   that Defendant ratified, condoned and/or encouraged the discriminatory behavior and

     26   enabled agents to believe that their conduct was appropriate.

     27            44.   Defendant, and each of them, failed to offer counseling or comfort to

     28   Plaintiff and sent the unmistakable message that such conduct is appropriate in the

                                                    COMPLAINT

                                                           8

                                                           12
         Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 11 of 23 Page ID #:22




         workplace.
     2          45.     Plaintiff is informed and believes and thereon alleges that Defendant has a
     3   systemic and wide-spread policy of discriminating against and retaliating against
     4   employees with disabilities.      By failing to stop the discrimination, harassment and
     5   retaliation, Defendant ratified the discriminatory and retaliatory conduct which, in turn,
     6   directly caused a vicious cycle of wrongful conduct with impunity.
     7          46.     Plaintiff is informed and believes and thereon alleges that Defendant’s
     8   desire to avoid accommodating Plaintiff was a motivating factor in the decision of
     9   Defendant to discriminate against her and ultimately terminate her.
    10          47.     The outrageous conduct of Defendant, and each of them, as alleged herein,
    II   was done with oppression and malice by Defendant and its supervisors and managers,
.   12   along with conscious disregard of Plaintiffs rights, and were ratified by those other
^   13   individuals who were managing agents of Defendant.
I 14            48.     The conduct of Defendant as alleged hereinabove was done with malice,
5
®   15   fraud, or oppression, and in reckless disregard of Plaintiffs rights under California law.

%   16   As such, Plaintiff is entitled to punitive damages within the meaning of Civ. Code §3294.
=
    17          49.     Plaintiff also continues to incur attorneys’ fees and legal expenses in an
    18   amount according to proof at the time of trial which fees and expenses are recoverable
    19   pursuant to Gov’t Code § 12900 et seq.
    20                                  THIRD CAUSE OF ACTION

    21                FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS IN
    22           VIOLATION OF CALIFORNIA GOVERNMENT CODE § 12940(n)

    23                                     (Against Ail Defendants)

    24          50.     Plaintiff refers to all allegations contained in paragraphs 1-49, inclusive and

    25   by such reference incorporates the same herein as though fully realleged in detail.

    26          51.     Plaintiff has a disability as alleged above.

    27          52.     Defendant was aware of Plaintiff s disability, as alleged above and herein.

    28          53.     Defendant failed and refused to engage Plaintiff in an interactive process

                                                   COMPLAINT

                                                        9

                                                       13
          Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 12 of 23 Page ID #:23




      1   designed to unite Plaintiff with her job.
      2           54.   At all times herein alleged, Plaintiff was qualified for the position of
      3   employment that she held with Defendant and was able to perform the essential functions
      4   of that job if such reasonable accommodation had been made by Defendant. At no time
      5   would the performance of the functions of the employment position, with a reasonable
      6   accommodation for Plaintiffs disabilities, have been a danger to Plaintiffs or any other
      7   person’s health or safety, nor would it have created an undue hardship to the operation of
      8   Defendant’s business.
      9           55.   Defendant’s failure to engage with Plaintiff in an interactive process, as
     10   alleged above, constitutes unlawful conduct in employment in violation of FEHA, and
     II   particularly Gov't Code § 12940.
 .   12           56.   As a direct, foreseeable, and proximate result of Defendant’s wrongful
^ 13      conduct against Plaintiff, as herein alleged, Plaintiff has been harmed in that Plaintiff has
w
a
•2   14   suffered the loss of wages, salary, benefits, the potential for advancement, and additional
w
w
®    15   amounts of money Plaintiff would have received but for Defendant’s wrongful conduct,

1    16   all in an amount no less than three hundred thousand dollars, subject to proof at the time
c
     17   of trial.
     18           57.   As a direct, foreseeable, and proximate result of the wrongful conduct of

     19   Defendant as herein alleged, Plaintiff has also suffered and continues to suffer emotional

     20   distress and anguish, humiliation, anxiety, and medical expenses all to her damage in an

     21   amount subject to proof at trial.
     22           58.   Plaintiff is informed and believes and thereon alleges that the above-alleged

     23   actions of Defendant were the result and consequence of Defendant’s failure to supervise,

     24   control, direct, manage, and counsel those agents throughout Plaintiffs employment and

     25   that Defendant ratified, condoned and/or encouraged the discriminatory behavior and

     26   enabled agents to believe that their conduct was appropriate.

     27           59.   Defendant, and each of them, failed to offer counseling or comfort to

     28   Plaintiff and sent the unmistakable message that such conduct is appropriate in the

                                                      COMPLAINT

                                                         10

                                                         14
           Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 13 of 23 Page ID #:24




       I   workplace.
       2          60.     Plaintiff is informed and believes and thereon alleges that Defendant has a
       3   systemic and wide-spread policy of discriminating against and retaliating against
       4   employees with disabilities.     By failing to stop the discrimination, harassment and
       5   retaliation, Defendant ratified the discriminatory and retaliatory conduct which, in turn,
       6   directly caused a vicious cycle of wrongful conduct with impunity.
       7          61.     Plaintiff is informed and believes and thereon alleges that Defendant’s
       8   desire to avoid accommodating Plaintiff was a motivating factor in the decision of
       9   Defendant to discriminate against her and ultimately terminate her.
      10          62.     The outrageous conduct of Defendant, and each of them, as alleged herein,
      II   was done with oppression and malice by Defendant and its supervisors and managers,
  .   12   along with conscious disregard of Plaintiffs rights, and were ratified by those other
  I



® 13
■«
           individuals who were managing agents of Defendant.
I 14              63.     The conduct of Defendant as alleged hereinabove was done with malice,
w
'«n
SJ    15   fraud or oppression, and in reckless disregard of Plaintiffs rights under California law.
 •I



I 16       As such. Plaintiff is entitled to punitive damages within the meaning of Civ. Code §3294.
I ,7              64.     Plaintiff also continues to incur attorneys’ fees and legal expenses in an

      18   amount according to proof at the time of trial which fees and expenses are recoverable

      19   pursuant to Gov’t Code §12900 et seq.

      20                                FOURTH CAUSE OF ACTION
      21                FAILURE TO PREVENT DISCRIMINATION IN VIOLATION

      22                   OF CALIFORNIA GOVERNMENT CODE § 12940(k)

      23                                    (Against All Defendants)

      24          65.     Plaintiff refers to all allegations contained in paragraphs 1 -64, inclusive and

      25   by such reference incorporates the same herein as though fully realleged in detail.

      26          66.     During the course of employment, Defendant, and each of them, failed to

      27   prevent or remedy discrimination, retaliation and harassment toward Plaintiff on the basis

      28   of her disability and participation in protected conduct in violation of Government Code

                                                    COMPLAINT




                                                         15
          Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 14 of 23 Page ID #:25




          §12940(k).
      2          67.      As a direct result of the wrongful conduct of Defendant, Plaintiff suffered,
      3   and continues to suffer, substantial losses in earnings and other benefits in an amount
      4   according to proof at the time trial, including special and genera! damages.
      5          68.      As a direct, foreseeable, and proximate result of the wrongful conduct of
      6   Defendant, Plaintiff has suffered and continues to suffer emotional distress and anguish,
      7   humiliation, substantial losses in salary, bonuses, job benefits, and other employment
      8   benefits which she would have received all to her damage in a sum within the jurisdiction
      9   of the Court to be ascertained according to proof
     10          69.      Plaintiff is informed and believes and thereon alleges that the outrageous
     11   conduct of Defendant, and each of them, as alleged herein, was done with oppression and
 .   12   malice by Plaintiffs supervisors and managers, along with conscious disregard of
^    13   Plaintiffs rights, and were ratified by those other individuals who were managing agents
I    14   of Defendant.
xn
®    15          70.      As a proximate result of the wrongful conduct of Defendant, and each of

%    16   them, Plaintiff has suffered and continues to suffer humiliation, emotional distress, and

     17   mental and physical pain and anguish according to proof at the time of trial!

     18          71.      These unlawful acts were further encouraged by Defendant and done with a

     19   conscious disregard for Plaintiffs rights and with the intent, design, and purpose of

     20   injuring Plaintiff    The conduct of Defendant alleged hereinabove was done with malice,

     21   fraud or oppression, and in reckless disregard of Plaintiffs rights under California law.

     22   As such. Plaintiff is entitled to punitive damages within the meaning of Civ. Code §3294.

     23          72.      Plaintiff has also incurred and continues to incur attorneys’ fees and legal

     24   expenses in an amount according to proof at the time of trial.

     25   ///

     26   ///

     27   ///

     28   HI

                                                   COMPLAINT

                                                        12

                                                       16
           Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 15 of 23 Page ID #:26




       1                                  FIFTH CAUSE OF ACTION
       2                             RETALIATION IN VIOLATION OF
       3                      CALIFORNIA GOVERNMENT CODE §12940(h)
       4                                     (Against All Defendants)
       5          73.    Plaintiff refers to all allegations contained in paragraphs 1-72, inclusive,
       6   and by such reference incorporates the same herein as though fully realleged in detail.
       7          74.    At all times herein mentioned, FEHA, Government Code § 12940(h), was in
       8   full force and effect and was binding on Defendant. This statute requires Defendant to
       9   refrain from retaliating against Plaintiff.
      10          75.    Plaintiff is informed and believes and thereon alleges that as a consequence
      11   of lodging complaints with Defendants about the harassing and discriminatory acts being
  .   12   committed against Plaintiff, coupled with Plaintiffs disability for which a reasonable
Is)
      13   accommodation. Defendant took retaliatory action against Plaintiff by failing to conduct a
■»




•2    14   good faith interactive process aimed at reuniting Plaintiff with her job, failing to
5
51    15   determine the essential functions of Plaintiff s Job, mistreat Plaintiff, and deny Plaintiff

1     16   advancement and promotion.
 s
•ft   17          76.    Defendant unlawfully retaliated against Plaintiff after she engaged in

      18   protected activity, e.g. after requesting accommodation and resisting pregnancy

      19   discrimination.

      20          77.    As a proximate result of Defendant’s willful, knowing, and intentional

      21   conduct against Plaintiff, she has sustained and continues to sustain substantial losses in

      22   her earnings and other employment benefits and continues to suffer humiliation,

      23   emotional distress, and mental and physical pain an and anguish, and sleep dysfunction,

      24   all to her damage in a sum according to proof.

      25          78.    These unlawful acts were further encouraged by Defendant and done with a

      26   conscious disregard for Plaintiffs rights and with the intent, design, and purpose of

      27   injuring Plaintiff. In light of Defendant’s willful, knowing, and intentional discrimination

      28   against Plaintiff which culminated in her discharge. Plaintiff seeks an award of punitive

                                                     COMPLAINT
                                                         13

                                                         17
           Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 16 of 23 Page ID #:27




           and exemplary damages in an amount according to proof.
       2             79.   Plaintiff has incurred and continues to incur legal expenses and attorney
       3   fees. Plaintiff is presently unaware of the precise amount of said expenses and fees and
       4   prays leave of court to amend this Complaint when said amounts are more fully known.
       5                                   SIXTH CAUSE OF ACTION
       6                                 WRONGFUL TERMINATION
       7                                     (Against All Defendants)
       8             80.   Plaintiff refers to all allegations contained in paragraphs 1-93, inclusive and
       9   by such reference incorporates the same herein as though fiilly realleged in detail.
      10             81.   Plaintiff informed Defendants that she suffered from disabilities. Further,
      11   Defendants were aware of Plaintiff’s requests for accommodation.
  .   12             82.   Labor Code §232.5 makes it illegal for an employer to prohibit an
_I

»     13   employee from discussing their working conditions.
I 14                 83.   Labor Code §6310 protects an employee’s right to complain of unsafe
■S
tfl
05    15   working conditions.
I     16             84.   Labor Code §6400 requires employers to provide a work environment that
«     17   is safe for its employees.
      18             85.   Gov’t Code §12940 et seq., prohibits forms of discrimination against

      19   protected classes of employees.
      20             86.   California law prohibits retaliation against employees who exercise leave

      21   rights.
      22             87.   Defendant wrongfully terminated Plaintiff in violation of a substantial and

      23   fundamental public policy in that a determining and motivating factor in Defendants’

      24   decision to terminate Plaintiff was the desire to retaliate against her because: (i) she was

      25   pregnant and disabled, (ii) she required reasonable accommodation, (iii) she required an

      26   interactive process, (iv) she exercised leave rights, and (v) she lodged complaints.

      27             88.   Plaintiff is informed and believes and thereon alleges that these factors

      28   made up Defendants decision to terminate Plaintiff and/or played an important and

                                                     COMPLAINT

                                                          14


                                                         18
            Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 17 of 23 Page ID #:28




        1   integral role in said decision. Such discrimination was in violation of the public policy of
        2   the State of California and resulted in damage and injury to Plaintiff as alleged herein.
        3          89.    As a proximate result of Defendants willful, knowing, and intentional
        4   discrimination and retaliation against Plaintiff, she has sustained and continues to sustain
        5   substantial losses in her earnings and other employment benefits and continues to suffer
        6   humiliation, emotional distress, and mental and physical pain an and anguish, and loss of
        7   sleep/sleep dysfunction, all to her damage in a sum according to proof.
        8          90.    In light of Defendants willful, knowing, and intentional discrimination
        9   against Plaintiff which resulted in her wrongful termination, Plaintiff seeks an award of
       10   punitive and exemplary damages in an amount according to proof
       11                                SEVENTH CAUSE OF ACTION
  .I   12                     FAILURE TO PROVIDE EMPLOYMENT RECORDS
^ 13                                          (Against All Defendants)

•I     14          91.    Plaintiff refers to all allegations contained in paragraphs 1-104, inclusive
w
w
®      15   and by such reference incorporates the same herein as though fully realleged in detail.
                   92.    California Labor Code §1174, subdivision (c), requires employers doing
I "
(ffl   17   business in the State of California to maintain payroll records and to keep these records in

       18   a central location in the State of California.

       19          93.    California Labor Code §226, subdivisions (b) and (c), require employers

       20   doing business in the State of California to provide current and former employees access

       21   to their payroll records.
       22          94.    California Labor Code §432, subdivision (b), requires employers doing

       23   business in the State of California to provide current and former employees copies of all

       24   written instruments they sign upon request.

       25          95.    California Labor Code §1198.5 et seq., provides current and former

       26   employees the right to inspect their employee personnel records that the employer

       27   maintains relating to the employee’s performance or to any grievance concerning the

       28   employee.

                                                      COMPLAINT

                                                             15


                                                             19
           Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 18 of 23 Page ID #:29




                  96.    Plaintiff, via counsel, requested Defendants to provide Plaintiff with her
       2   employee personnel file and payroll records, and Defendants did not provide Plaintiff
       3   with inspection rights or complete copies of such records, in violation of the above-
       4   described statutes.
       5          97.    As a result of Defendants’ statutory violations alleged in this Complaint,
       6   Plaintiff suffered damages, in an amount to be determined according to proof at trial,
       7   costs, and attorney’s fees.
       8          98.    By reason of the foregoing, Plaintiff has been left without an adequate
       9   remedy at law, and should be entitled to appropriate injunctive relief from this Court,
      10   including, but not limited to, an order by the Court requiring Defendants to turn over
      11   copies of Plaintiff s employee personnel file and payroll records to Plaintiff or to provide

  .   12   Plaintiff access to these records as required by law.
  I



^     13          99.    Plaintiff is entitled to costs and attorney’s fees as provided by applicable
•w
I     14   law, including, but not limited to, California Labor Code §226 subdivisions (e), (f), and
tfl
SJ
 •I
      15   (h), and § 1198.5 subdivision (1).
I 16              100.   Plaintiff is entitled to penalties as provided by applicable law, including,
I ,7       but not limited to, California Labor Code §§ 226 subdivisions (e) and (f), and §1198.5
      18   subdivision (k).
      19                                 EIGHTH CAUSE OF ACTION

      20         VIOLATION OF BUSINESS & PROFESSIONS CODE § 17200 ETSEQ.
      21                                    (Against All Defendants)
      22          101.   Plaintiff refers to all allegations contained in paragraphs 1-114 inclusive,
      23   and by such reference incorporates the same herein as though fully realleged in detail.
      24          102.    Defendant, and each of them, have engaged in unfair and unlawful

      25   business practices as set forth above.

      26          103.   Business & Professions Code § 17200 et seq. prohibits unlawful and unfair

      27   business practices.

      28          104.   By engaging in the above-described acts and practices. Defendant, and each

                                                    COMPLAINT

                                                         16

                                                        20
          Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 19 of 23 Page ID #:30




          of them, have committed one or more acts of unfair, unlawful or fraudulent competition
      2   within the meaning of Business & Professions Code §17200 et seq.
      3           105.   Defendant, and each of them, have violated statutes and public policies.
      4   Through the conduct alleged in this Complaint, Defendant, and each of them, have acted
      5   contrary to public policies and have engaged in other unlawful and unfair business
      6   practices in violation of Business & Professions Code § 17200 et seq., depriving Plaintiff
      7   and all interested persons of rights, benefits, and privileges guaranteed to all employees
      S   under law.
      9           106.   As a direct and proximate result of the aforementioned acts and practices,
     10   Plaintiff has suffered a loss of money and property in the form of wages and benefits that
     11   she would have received as an employee of Defendant, and each of them.
 .   12           107.   Plaintiff seeks an order of this Court awarding restitution, injunctive relief
^ 13      and all other relief allowed under Business & Professions Code §17200 et seq., plus
I
•s   14   interest and costs.
■S
■»




Si   15                                     PRAYER FOR RELIEF

I    16   WHEREFORE, Plaintiff prays for judgment as follows:
I ,7         1.   For all actual, consequential, and incidental damages, including but not limited to
     18           loss of earnings and employee benefits, according to proof, but no less than three
     19           hundred thousand dollars;
     20     2.    For restitution for unfair competition pursuant to Business & Professions Code
     21           §17200 et seq., resulting from Defendants’ unlawful business acts and practices,
     22           according to proof;
     23     3. For pre-judgment and post-judgment interest, according to proof;
     24     4. For punitive and exemplary damages, according to proof;
     25     5.    For attorneys’fees, according to proof and statute; ,

     26     6.    For costs of suit incurred herein;
     27     7.    For such other relief and the Court may deem just and proper.
     28

                                                       COMPLAINT

                                                          17

                                                          21
          Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 20 of 23 Page ID #:31




          Dated: May 27, 2020              SMAILI & ASSOCIATES, P.C.
      2
      3                                    By: /s/SmaiCi
      4                                           Jihad M. Smaili, Esq.
                                                  Attorneys for Plaintiff
      5
      6
      7

      8
      9
     10
     11
 .   12
^
*01
    13
I    14
■S
05   15

I    16
<1   ,7

     IS
     19
     20
     21
     22
     23
     24
     25
     26
     27

     28

                                         COMPLAINT

                                             18

                                             22
          Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 21 of 23 Page ID #:32




      1                                DEMAND FOR JURY TRIAL
      2         Plaintiff hereby requests a trial by jury.
      3
          Dated: May 27, 2020                        SMAILI & ASSOCIATES, P.C.
      4

      5

      6                                              By: /s/HfiadM, SmaiCi
                                                             Jihad M. Smaili, Esq.
      7                                                      Attorneys for Plaintiff
      8
      9
     10
     11
     12
     13
I§   14
V)
05   15
•5   16
 B
     17
     18
     19
     20
     21
     22
     23
     24

     25
     26
     27
     28

                                                   COMPLAINT

                                                        19

                                                       23
                 Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 22 of 23 Page ID #:33
                Electronically Filed by Superior Court of California, County of Orange, 05/26/2020 12:51:48 PM         CM*010
                                                                         Clerk Of tne uqun By bonyaj)««ftSPui^eftwty oierKT
-Jihad M. Smaili (SEN: 262219)
  Sniaili & Associates, PC
  600 W Santa Ana Blvd., Ste 202
  Santa Ana, CA 92701
       TELEPHONE NO.: 714*547-4700                FAX NO.:
 ATTORNEY FOR (Name): Marissla Hematidez
SUPERIOR COURT OF CAUFORNIA, COUNTY OF ORANGE
     STREET ADDRESS: 700 W Civic Center Drive
     MAILING ADDRESS: 700 W Civjc Center Drive
    CITY AND ZIP CODE: Santa Ana 92701
        BRANCH NAME: Central Justice Center
   CASE NAME:
   Hernandez v. Americold Logistics, LLC
                                                                                                          C'
           CIVIL CASE COVER SHEET                               Complex Case Designation          30-2020-01140574-CU-WT-gC
I / I Unlimited     I      I Limited
                                                 I     I Counter       I    I Joinder
      (Amount                (Amount                                                            JUDGE:
      demanded               demanded is         Filed with first appearance by defendant
                                                      (Cal. Rules of Court, rule 3.402)          Judge Layne H. M elzer
      exceeds $25,000)       $25,000 or less)
                                Hems 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
   Auto Tort                                   Contract                                 Provisionally Complex Civil Litigation
   ZD Auto (22)                                I    I Breach of contract/warranly (06)  (Cal. Rules of Court, rules 3.400-3.403)
   ___I Uninsured motorist (46)                I    I Rule 3.740 collections (09)       I    I Antitrust/Trade regulation (03)
      Other PI/PD/WD (Personal Injury/Property           I   —I Other collections (09)             LJ Construction defect (10)
      Damage/Wrongful Death) Tort                        I    I Insurance coverage (18)            I I Mass tort (40)
      I I Asbestos (04)                                 I   I Other contract (37)                  I   I Securities litigation (28)
      I I Product liability (24)                        Real Property                              I   I Environmental/Toxic tort (30)
      I I Medical malpractice (45)                      I   I Eminent domain/inverse               I   I Insurance coverage claims arising from the
      I   I Other PI/PD/WD (23)                         ___ condemnation (14)                            above listed provisionally complex case
                                                        I   I yyrongful eviction (33)                    types (41)
       Non-PI/PD/WD (Other) Tort
      I   I Business tort/unfair business practice (07) I   I Other real property (26)             Enforcement of Judgment
      I 1 Civil rights (08)                             Unlawful Detainer                          I  I Enforcement of judgment (20)
      I 1 Defamation (13)                               L_J Commercial (31)                        Miscellaneous Civil Complaint
      ZZ Fraud (16)                                     I I Residential (32)                       CZI RICO (27)
      LZ Intellectual property (19)                      I I Drugs (38)                            I   I Other complaint (not specified above) (42)
      LD Professional negligence (25)                    Judicial Review                           Miscellaneous Civil Petition
      I      I Other non-Pi/PD/WD tort (35)              j^Z Asset forfeiture (05)                 I   I Partnership and corporate governance (21)
          Employment                                         1 Petition re: arbitration award (11)       other petition (nof spec/fted above; (43)
           / I Wrongful termination (36)                     J Writ of mandate (02)
             I Other employment (15)                         ] Otfier judicial review (39)______________________________________________
2. This case I      I is  I X I is not     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:               ___
          a. I   I Large number of separately represented parlies          d. I   I Large number of witnesses
          b. I I Extensive motion practice raising difficult or novel      e. I I Coordination with related actions pending in one or more courts
             ___ issues that will be time-consuming to resolve                 ___ in other counties, states, or countries, or in a federal court
          c. I  I Substantial amount of documentary evidence               f. I    I Substantial postjudgment judicial supervision

3. Remedies sought (check all that apply): a.I / I monetary               b.l     I nonmonetary; declaratory or injunctive relief                 c. I / I punitive
4. Number of causes of action (specify): Eight (8)
5. This case I      I is I / I is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)

Date; 05/27/2020
Jihad M. Smaili                                                                      k /s/JIhad M. Smaili
                                  (TYPE OR PRINT NAME)                                           (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                             NOTICE
  •       Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
          under the Probate Code. Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
          in sanctions.
  •       File this cover sheet in addition to any cover sheet required by local court rule.
  •       If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
          other parties to the action or proceeding.
  •       Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl^. ^

Form Adopted for Mandatory Use                                                                                 c:al. Rules of CX)un. rules 2.30. 3.220. 3.400-3.403. 3.740;
  Judidal Council of California
                                                         CIVIL CASE COVER SHEET                                         Cal. Standards of Judicial Administration, std. 3.10
  CM-010(Rev. July 1.2007]                                                                                                                            www.coui1into.ca.gov

                                                                            24
            Case 8:20-cv-01294 Document 1-2 Filed 07/20/20 Page 23 of 23 Page ID #:34
                                                                                                                                            CM-010
                                         INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court,
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney’s fees, arising from a transacton in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitve damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collectons case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                        CASE TYPES AND EXAMPLES
Auto Tort                                         Contract                                          Provisionally Complex Civil Litigation fCal.
     Auto (22)-Personal Injury/Property               Breach of Contract/Warranty (06)              Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                            Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) [if the                           Contract (not unlawful detainer            Constoiction Defect (10)
          case involves an uninsured                               or wrongful eviction)                  Claims Involving Mass Tort (40)
          motorist claim subject to                       Contract/Warranty Breach-Seller                 Securities Litigation (28)
          arbitration, check this item                         Plaintiff (not fraud or negligence)        Environmental/!oxicTorl (30)
          instead of Auto)                                 Negligent Breach of Contract/                  Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                               Warranty                                        (arising from provisionally complex
Property Damage/Wrongful Death)                            Other  Breach   of Contract/Warranty                case type listed above) (41)
                                                      Collections (e.g.. money owed, open            Enforcement of Judgment
Tort
     Asbestos (04)                                         book accounts) (09)                            Enforcement of Judgment (20)
          Asbestos Property Damage                         Collection Case-Seller Plaintiff                   Abstract of Judgment (Out of
                                                           Other Promissory Note/Collections                         County)
          Asbestos Personal Injury/
                                                               Case                                            Confession of Judgment (non­
                Wrongful Death                        Insurance Coverage (not provisionally
     Product Liability (not asbestos or                                                                              domestic relations)
                                                           complex) (18)                                       Sister  State Judgment
          toxic/environmental) (24)
     Medical Malpractice (46)                             Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice-                             Other Coverage                                          (not unpaid taxes)
                                                      Other Contract (37)                                      Petition/Certification of Entry of
                Physicians & Surgeons
                                                           Contractual Fraud                                       Judgment on Unpaid Taxes
          Other Professional Health Care
                Malpractice                                Other Contract Dispute                              Other Enforcement of Judgment
                                                  Real Property                                                      Case
     Other Pl/PDAWD (23)                                                                             Miscellaneous Civil Complaint
          Premises Liability (e.g., slip              Eminent Domain/Inverse
                                                           Condemnation (14)                              RICO (27)
                and fall)                                                                                 Other Complaint (not spedfied
          Intentional Bodily Injury/PD/WD             Wrongful Eviction (33)
                                                                                                               above) (42)
                (e.g., assault, vandalism)            Other Real Property (e.g., quiet title) (26)             Declaratory Relief Only
          Intentional Infliction of                       Writ of Possession of Real Property                  Injunctive Relief Only (non-
                Emotional Distress                         Mortgage Foreclosure                                      harassment)
          Negligent Infliction of                          Quiet Title                                         Mechanics Lien
                Emotional Distress                         Other Real Property (not eminent                    Other Commercial Complaint
          Other PI/PDAWD                                   domain, landlord/tenant, or                               Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort                                  foreclosure)                                        Other Civil Complaint
     Business Tort/Unfair Business                Unlawful Detainer                                                 (non-tort/non-complex)
         Practice (07)                                Commercial (31)                                Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,              Residential (32)                                    Partnership and Corporate
         false arrest) (not dvil                      Drugs (38) (if the case involves illegal                 Governance (21)
          harassment) (06)                                 drugs, check this item; otherwise,             Other Petition (not spedfied
     Defamation (e.g., slander, libel)                    report as Commerdal or Residential)                  above) (43)
           (13)                                   Judicial Review                                              Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                     Workplace Violence
     Intellectual Property (19)                       Petition Re: Arbitration Award (11)                      Etder/Dependent Adult
     Professional Negligence (25)                     Writ of Mandate (02)                                           Abuse
         Legal Malpractice                                Writ-Administrative Mandamus                         Election Contest
         Other Professional Malpractice                   Writ-Mandamus on Limited Court                       Petition for Name Change
              (not medical or legal)                           Case Matter                                     Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                        Writ-Other Limited Court Case                              Claim
Employment                                                     Review                                          Other Civil Petition
     Wrongful Termination (36)                        Other Judicial Review (39)
     Other Employment (15)                                 Review of Health Officer Order
                                                           Notice of Appeal-Labor
                                                              Commissioner Appeals
CM-010 [Rev. July 1.2007)                                                                                                                 Page 2 of 2
                                                     CIVIL CASE COVER SHEET


                                                                       25
